         Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10
                          EASTERN DISTRICT OF CALIFORNIA
11

12
     UBALDO FIGUEROA, an individual,            Case No. 1:19-cv-01004-NONE-BAM
13 on behalf of himself, and on behalf of
     all persons similarly situated,
14                                              FINDINGS AND
                  Plaintiff,                    RECOMMENDATIONS
15                                              REGARDING PLAINTIFF’S
           v.                                   MOTION FOR PRELIMINARY
16                                              APPROVAL OF CLASS
     CONNER LOGISTICS, INC., a                  SETTLEMENT
17 California corporation; and DOES 1
     through 50, inclusive,                     (Doc. No. 21.)
18
                  Defendants.
19

20

21

22

23

24

25

26
27

28
                               FINDINGS AND RECOMMENDATIONS

                                            1
         Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 2 of 7


 1        On June 26, 2020, the Court held a hearing on the motion of Plaintiff Ubaldo
 2 Figueroa (“Plaintiff”) for preliminary approval of the parties’ proposed class

 3 settlement, approval of the notice to be sent to the class about the settlement, and

 4 the setting of a date for the hearing on final approval of the settlement.

 5 Motschiedler, Michaelides, Wishon, Brewer & Ryan LLP appeared as counsel for

 6 defendant Conner Logistics, Inc. (“Defendant”) and Blumenthal Nordrehaug

 7 Bhowmik De Blouw LLP appeared for Plaintiff. The Court, having carefully

 8 considered the briefs, argument of counsel and all matters presented to the Court,

 9 and good cause appearing, hereby RECOMMENDS that Plaintiff’s Motion for

10 Preliminary Approval of Class Action Settlement be GRANTED, subject to the

11 following findings:

12        1.     The Court recommends preliminarily approval of the Joint Stipulation
13 of Class Settlement and Release of Claims (the “Stipulation” or “Settlement”)

14 attached as Exhibit #1 to the Declaration of Norman Blumenthal in Support of

15 Plaintiff’s Motion for Preliminary Approval of Class Action Settlement. This is

16 based on the Court’s preliminary determination that the settlement agreement is

17 within the range of possible final approval.

18        2.     Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
19 (“CAFA”), the Defendant caused the mailing of the CAFA Notice to the Attorney

20 General of the United States and the appropriate state official in each state in

21 which a Class Member reportedly resides at the time of CAFA Notice according to

22 Defendant’s records and as updated following a National Change of Address

23 search. Accordingly, the Court finds that Defendant has discharged its obligations

24 under CAFA to provide notice to the appropriate federal and state officials.

25        3.     Pursuant to the Stipulation, the Court recommends that the Class be
26 conditionally certified for settlement purposes only. The Class is defined as all
27 individuals who were California residents who worked for Defendant, Conner

28
                           FINDINGS AND RECOMMENDATIONS

                                              2
         Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 3 of 7


 1 Logistics, Inc. in California as truck drivers at any time during the Class Period.

 2 The Class Period is August 11, 2011 and up to and including July 11, 2016.

 3         4.    Pursuant to the Stipulation, the Court recommends that the FLSA
 4 collective action be certified for settlement purposes only. The “FLSA Opt-In

 5 Members” are defined as those Participating Class Members who worked for

 6 Defendant during the period August 11, 2012 to July 11, 2016 and who timely

 7 execute and return the FLSA Consent Form. For the same reasons as the Court

 8 finds the requirements for certification are met, the Court similarly finds,

 9 for settlement purposes only, the requirements of 29 U.S.C. section 216(b) for

10 conditional certification of this FLSA collective action as to the FLSA Opt-In

11 Members are satisfied.

12         5.    It appears to the Court on a preliminary basis that the settlement
13 amount and terms are fair, adequate and reasonable as to all potential Class

14 Members and FLSA Opt-In Members when balanced against the probable outcome

15 of further litigation relating to certification, liability and damages issues, and in

16 light of the defendant’s financial condition. It further appears that investigation

17 and research have been conducted such that counsel for the parties are able to

18 reasonably evaluate their respective positions. It further appears to the Court that

19 settlement at this time will avoid substantial additional costs by all parties, as well

20 as avoid the delay and risks that would be presented by the further prosecution of

21 the Action. It further appears that the Settlement has been reached as the result of

22 intensive, serious and non-collusive, arms-length negotiations.

23         6.    The Court preliminarily finds that the Settlement appears to be within
24 the range of reasonableness of a settlement that could ultimately be given final

25 approval by this Court. The Court has reviewed the monetary recovery that is

26 being granted as part of the Settlement and preliminarily finds that the monetary
27 settlement awards made available to Class Members and FLSA Opt-In Members is

28
                            FINDINGS AND RECOMMENDATIONS

                                               3
         Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 4 of 7


 1 fair, adequate, and reasonable when balanced against the probable outcome of

 2 further litigation relating to certification, liability, and damages issues, and in light

 3 of the defendant’s financial condition.

 4          7.    The Court finds that, for settlement purposes only, the Class meets the
 5 requirements for certification under F.R.C.P. rule 23 in that: (a) the Class is

 6 ascertainable and so numerous that joinder of all members of the Class is

 7 impracticable; (b) common questions of law and fact predominate, and there is a

 8 well-defined community of interest amongst the members of the Class with respect

 9 to the subject matter of the litigation; (c) the claims of the named plaintiff are

10 typical of the claims of the members of the Class; (d) the Class Representative will

11 fairly and adequately protect the interests of the members of the Class; (e) a class

12 action is superior to other available methods for the efficient adjudication of this

13 controversy; and (f) counsel for the Class is qualified to act as counsel for the

14 Class.

15          8.    The Court recommends that Plaintiff Ubaldo Figueroa be
16 provisionally appointed as the representative of the Class and FLSA members.

17          9.    The Court recommends that Blumenthal, Nordrehaug & Bhowmik be
18 provisionally appointed as Class Counsel.

19          10.   The Court recommends that the Notice of Pendency Class Action
20 Settlement and Hearing Date for Court Approval (“Class Notice”), attached to the

21 Stipulation as Exhibit A, be approved as to form and content. The Court finds that

22 the Class Notice appears to fully and accurately inform the Class Members of all

23 material elements of the proposed Settlement, of the Class Members’ right to be

24 excluded from the Class by submitting a written opt-out request, and of each Class

25 Members’ right and opportunity to object to the Settlement. The Court further

26 finds that the distribution of the Class Notice substantially in the manner and form
27 set forth in the Stipulation and this Order meets the requirements of due process, is

28
                            FINDINGS AND RECOMMENDATIONS

                                                4
         Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 5 of 7


 1 the best notice practicable under the circumstances, and shall constitute due and

 2 sufficient notice to all persons entitled thereto. The Court also recommends that

 3 the FLSA Consent Form in the form attached to the Stipulation as Exhibit D be

 4 approved and the Court order the mailing of the Notice Materials by first class

 5 mail, pursuant to the terms set forth in the Stipulation.

 6        11.    The Court recommends appointing KCC Class Action Services as
 7 Settlement Administrator.

 8        12.    The Court recommends that the proposed procedure for exclusion
 9 from the Settlement be preliminarily approved. Any Class Member may choose to

10 opt out of and be excluded from the Class as provided in the Class Notice by

11 following the instructions for requesting exclusion from the Class that are set forth

12 in the Class Notice. All requests for exclusion must be postmarked or received by

13 the deadline set forth in the Class Notice. Any such person who chooses to opt out

14 of and be excluded from the Class will not be entitled to any recovery under the

15 Settlement and will not be bound by the Settlement or have any right to object,

16 appeal or comment thereon. Any Class Member who does not submit a valid

17 request for exclusion will receive a Settlement Share and shall be bound by all

18 determinations of the Court, the Stipulation and Judgment.

19        13.    The Court recommends that a final approval hearing be set before the
20 Honorable Barbara A. McAuliffe on January 15, 2021 at 9:00 a.m. in Courtroom

21 8 of the United States District Court for the Eastern District of California, located

22 at 2500 Tulare Street, Fresno, California 93721, to determine all necessary matters

23 concerning the Settlement, including: whether the proposed settlement of the

24 Action on the terms and conditions provided for in the Stipulation is fair, adequate

25 and reasonable and should be finally approved by the Court; whether an Order

26 Granting Final Approval should be entered herein; whether the plan of allocation
27 contained in the Stipulation should be approved as fair, adequate and reasonable to

28
                           FINDINGS AND RECOMMENDATIONS

                                              5
        Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 6 of 7


 1 the Class Members; and to finally approve Class Counsel’s fees and litigation

 2 costs, Plaintiff’s service award, and the Settlement Administrator’s expenses.

 3        14.    The Court recommends preliminarily approving the proposed
 4 procedure for objecting to the Settlement. Any Class Member who wishes to

 5 comment on or object to the Settlement, the attorneys’ fees and costs, and/or the

 6 proposed Class Representative Service Payments has until 45 days after the

 7 mailing of the Class Notice to submit his or her written comment or objection

 8 pursuant to the procedures set forth in the Class Notice. Class Counsel must file

 9 their application for the attorneys’ fees and costs no later than 14 days prior to the

10 end of the objection period, and the application will be heard at the Final Approval

11 Hearing.

12        15.    No Class Member shall be entitled to be heard at the final approval
13 hearing (whether individually or through separate counsel) or to object to the

14 Settlement, and no written objections or briefs submitted by any Class Member

15 shall be received or considered by the Court at the final approval hearing, unless

16 written notice of the Class Member's intention to appear at the final approval

17 hearing were timely submitted as provided in the Notice. Class Members who fail

18 to timely submit written objections in the manner specified in the Notice shall be

19 deemed to have waived any objections and shall be foreclosed from making any

20 written objection to the Settlement.

21        16.    The Court reserves the right to adjourn or continue the date of the
22 final approval hearing and all dates provided for in the Stipulation without further

23 notice to Class Members, and retains jurisdiction to consider all further

24 applications arising out of or connected with the proposed Settlement.

25        These findings and recommendations are submitted to the United States
26 District Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. §
27 636(b)(l). Within fourteen (14) days after being served with these findings and

28
                            FINDINGS AND RECOMMENDATIONS

                                              6
        Case 1:19-cv-01004-NONE-BAM Document 28 Filed 07/10/20 Page 7 of 7


 1 recommendations, the parties may file written objections with the Court. Such a

 2 document should be captioned “Objections to Magistrate Judge’s Findings and

 3 Recommendations.” The parties are advised that failure to file objections within

 4 the specified time may result in the waiver of the “right to challenge the

 5 magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839

 6 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7

 8 IT IS SO ORDERED.

 9
       Dated:   July 10, 2020                        /s/ Barbara   A. McAuliffe        _
10                                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                           FINDINGS AND RECOMMENDATIONS

                                             7
